52 F.3d 321w
75 A.F.T.R.2d 95-1830
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Susie Myers PERKINS, Administratrix of the Estate of JohnDavid Perkins, Jr., Deceased, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-1573.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 1, 1995.Decided April 18, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION